IN THE SUPREME COURT OF THE STATE OF NEVADA


                  LEE REED,                                               No. 69562
                  Petitioner,
                  vs.
                  THE EIGHTH JUDICIAL DISTRICT
                                                                                 FILED
                  COURT OF THE STATE OF NEVADA,                                  MAR 1 7 2016
                  IN AND FOR THE COUNTY OF CLARK,
                                                                                        NDAMAN
                  Respondent.                                              Gil                UR1


                                                                                       CtERK

                                        ORDER DENYING PETITION
                              This is a pro se petition for a writ of mandamus seeking an
                  order directing the district court to reverse a decision denying a request
                  for records and court case documents. We have reviewed the documents
                  submitted in this matter, and without deciding upon the merits of any
                  claims raised therein, we decline to exercise original jurisdiction in this
                  matter. See NRS 34.160. Accordingly, we
                              ORDER the petition DENIED.


                                                                                                , J.




                                                              Saitta


                                                                                                    J.
                                                              Pickering


                  cc: Hon. Douglas E. Smith, District Judge
                       Lee Reed
                       Attorney General/Carson City
                       Eighth District Court Clerk
SUPREME COURT
     OF
    NEVADA


(0) 1947A Meil.